Title: Benjamin Franklin and John Jay to John Adams, 28 February 1784
From: Franklin, Benjamin,Jay, John
To: Adams, John


        
          Sir
          Passy, 28 Feby: 1784.
        
        We had the honor of receiving your Favour of the 20th: Inst, and are persuaded that the Communication of the Friendly Disposition of his Prussian Majesty made to you by the Baron de Thuilemeyer will give great Pleasure to Congress. The Respect with which the Reputation of that great Prince has impress’d the United States, early induced them to consider his Friendship as a desirable Object; and we are happy in being authorised to assure his Majesty that they will most chearfully enter into such a Commercial Treaty with him as being founded on Principles of Reciprocity may be productive of equal Benefits to both Countries. Altho’ we have no Commission to conclude such a Treaty, yet our Instructions from Congress enable us to join with the King’s Minister in preparing a Draft of such Treaty, which being sent to Congress, they would, together with a Commission to conclude the Treaty, give us pointed Instructions on the Subject, and much time might be thereby saved. If you are of this Opinion, and his Majesty should be pleased to approve such a Measure, we think the Articles may be discuss’d between you and the Baron in the first Instance, on the Principles which govern in the Treaties you mention, both of which have been approved and ratified. That being done, we might confer together, & write a joint Letter to Congress on the Subject; we shall nevertheless make this Communication a part of our next Dispatch to Congress.—
        We have the honor to be, / Sir, / Your Excellency’s most obedient / & most humble Servants
        
          B. FranklinJohn Jay—
        
      